Citation Nr: 0730811	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
fracture of the right radius and ulna with arthritis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
fracture of the right hip with arthritis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In October 2005, the Board denied the claim on the merits and 
the veteran filed a timely appeal with the United States 
Court of Appeals for Veterans Claims (Court). 
In June 2007, pursuant to a joint motion by the parties, the 
Court vacated the Board's October 2005 decision and remanded 
the matter to the Board for compliance with the instructions 
in the joint motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's June 2007 order, the Board must remand 
this case for additional development.  According to the joint 
motion for remand that was the basis of the court's order, 
the parties agreed that the Board failed to provide adequate 
reasons and bases for denying an increased rating for the 
fracture of the right radius and ulna with arthritis because 
it did not consider a September 2001 x-ray report that noted 
"an undisplaced fracture of the tip of the ulnar styloid 
which is nonunited."  The veteran and his representative 
have requested remand action.

The Board has reviewed the medical evidence of record and 
notes that the last relevant VA examination was in November 
2003.  In that report, the VA examiner failed to discuss the 
September 2001 x-rays findings or whether current x-ray 
findings showed nonunion of the radius or the ulna.  An 
adequate VA examination report should include such findings.  
The veteran should be provided with another VA examination 
for the purpose of determining whether current x-rays show 
nonunion of the radius or ulna.

With respect to the right hip with arthritis claim, the 
parties alleged that VA has failed to satisfy its duty to 
assist the veteran in fully developing his claim.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2007).  Specifically, the parties alleged that because the 
November 2003 VA examiner failed to include active and 
passive range of motion measurements of both hips, with and 
without weight bearing, that he is entitled to another VA 
examination.  Thus, the Board remands this issue so that the 
veteran can be provided with another VA medical examination 
so that these ranges of motion can be determined. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with another VA 
wrist and elbow examination.  The examiner 
should report all range of motion 
findings.  The VA examiner should also 
report on current x-rays findings, 
including whether nonunion of the radius 
or ulna is shown.  The VA examiner should 
also comment on the September 2001 x-ray 
report and whether current findings 
suggest any changes.

2.  Provide the veteran with another VA 
hip examination.  The examiner should be 
asked to include active and passive range 
of motion measurements of both hips, with 
and without weight bearing.

3.  Thereafter, the veteran's claims of 
entitlement to increased ratings for his 
service-connected fracture of the right 
radius and ulna with arthritis and fracture 
of the right hip with arthritis should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



